Mr. Justice Scott delivered the opinion of the court: There is evidence in the record which shows that the deceased was but seventeen years of age; that on the night of his death Beckerle, by himself or his bar-keeper, sold intoxicating liquor to the boy which caused his intoxication, and also sold him liquor of that nature after he was so intoxicated; that the appellees were injured in their means of support in consequence of such intoxication, and that Willis rented the premises to Beckerle and knowingly permitted the sale of intoxicating liquors therein. The court gave plaintiffs’ instruction No. 8, which advised the jury that if they found for the plaintiffs and found certain alleged facts to be true, they might then return a verdict including exemplary damages. This is said to have been wrong so far as Willis, the owner of the property, is concerned, as the evidence did not show any intentional wrongdoing, or any reckless, malicious, wanton or oppressive conduct on his part. Section 9 of chapter 43, Hurd’s Revised Statutes of 1905, gives a right of action against the liquor seller under certain circumstances, and provides that the owner of the building, in specified contingencies, “shall be liable, severally or jointly, with the person or persons selling or giving intoxicating liquors aforesaid, for all damages sustained, and for exemplary damages.” The language just quoted received the consideration of this court in Hackett v. Smelsley, 77 Ill. 109, and the reasoning of that opinion warranted the circuit court in giving the instruction above referred to.' It is then urged that the court erred in not permitting the defendants to show that the father and son visited and drank together at other saloons at other times. Inasmuch as the plaintiffs were claiming vindictive damages this evidence was competent. (Hackett v. Smelsley, supra.) The fact that the wife sued jointly with the husband did not warrant its exclusion. If the father had on other occasions consented to the sale of intoxicating liquor to his minor son, the jury had a right to take that fact into consideration in determining whether vindictive damages should be awarded and in fixing the amount thereof in case they awarded damages of that kind, no matter who sued. We think, however, that this error does not warrant a reversal. It was shown by the testimony of the father and others that on earlier occasions at Beckerle’s bar the son had bought intoxicants, the father consenting, and that the son had there, in the presence of the father, partaken of the same without objection from the latter. Under these circumstances the exclusion of the evidence in question was not harmful. The judgment of the Appellate Court will be affirmed. Judgment affirmed.